Exhibit 99.2 APPFLUENT TECHNOLOGY INC. FINANCIAL STATEMENTS AS OF DECEMBER 31, 2014 IN U.S. DOLLARS IN THOUSANDS INDEX Page Report of Independent Auditors 2 - 3 Balance Sheets 4 Statements of Operation 5 Statements of Changes in Stockholders' Deficit 6 Statements of Cash Flows 7 Notes to Financial Statements 8- 20 REPORT OF INDEPENDENT AUDITORS To the stockholders APPFLUENT TECHNOLOGY INC. We have audited the accompanying financial statements of Appfluent TechnologyInc., which comprise the balance sheet as of December 31, 2014, and the related statements of operation, changes in stockholders’ deficit and cash flows for the year then ended, and the related notes to the financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in conformity with U.S. generally accepted accounting principles. This includes the design, implementation and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free of material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Appfluent TechnologyInc. at December 31, 2014, and the results of its operations and its cash flows for the year then ended in conformity with U.S. generally accepted accounting principles. Tel-Aviv, Israel /S/ KOST FORER GABBAY & KASIERER June 1, 2015 A Member of Ernst & Young Global 2 Independent Auditor’s Report Board of Directors Appfluent Technology, Inc. Rockville, Maryland We have audited the accompanying financial statements of Appfluent Technology, Inc., which comprise the Balance Sheet as of December 31, 2013, and the related Statements of Operation, Changes in Stockholders’ Deficit, and Cash Flows for the year then ended, and the related notes to the financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Independent Auditor’s Report (Continued) Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Appfluent Technology, Inc. as of December 31, 2013, and the results of its operations and its cash flows for the year then ended in accordance with accounting principles generally accepted in the United States of America. /s/ Aronson LLC Aronson LLC Rockville, Maryland May 29, 2015 3 APPFLUENT TECHNOLOGY INC. BALANCE SHEETS U.S. dollars in thousands (except stock and stock data) December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade receivables Other accounts receivable and prepaid expenses 32 14 Total current assets OTHER ASSETS 10 10 PROPERTY AND EQUIPMENT, NET 92 73 Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Credit line $ $ Loan - Trade payables 72 77 Deferred revenue Other accounts payable and accrued expenses Total current liabilities Deferred revenue 98 12 CONVERTIBLE REDEEMABLE PREFERRED STOCK: Series AA, AA-1 and AA-2 Preferred Stock of $0.001 par value STOCKHOLDERS' DEFICIT: Common Stock of $0.001 par value *
